 SERVICE EMPLOYEESLOCAL 9 (BLUMENFELD ENTERPRISES)1Theatre and Amusement Janitors Union,Local 9,Service Employees InternationalUnion, AFL-CIO (Blumenfeld Enterprises, Inc.)andYhyaMohamed.Case 20-CB-7404July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn April 28,1988,Administrative Law JudgeJoan Wieder issued the attached decision.The Re-spondent Union filed exceptions and a supportingbrief,and the General Counsel filed a reply brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,"findings, andconclusions2and to adopt the recommendedOrder.ORDERThe National LaborRelations Board adopts therecommendedOrder of theadministrative lawjudge and orders that the Respondent,Theatre andAmusement JanitorsUnion, Local 9,Service Em-ployees InternationalUnion, AFL-CIO,San Fran-cisco,California, its officers,agents,successors,and assigns,shall take the action set forth in theOrder.'The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91 NLRB 544(1950), enfd.188 F.2d 362(3d Cir.1951).We have carefully examined the record and find no basis for reversingthe findings.'We agree with the judge's finding that Charley Huber was an agentof the Respondent,as he held the office of president of the Local on No-vember 17, 1987. We,therefore,find it unnecessary to rely on the judge'salternative finding that Huber,even if he were not president, was an ap-parent agent for the Respondent.Christine Rails, Esq.,for the General Counsel.William Sokol Esq. (Van Bourg,Weinberg, Roger and Ro-senfeld),of San Francisco,California,for the Respond-ent.DECISIONSTATEMENT OF THE CASEJOAN WIEDER,AdministrativeLaw Judge.This casewas tried in San Francisco,California, on February 23,1988.The initial charge wasfiled by YhyaMohamed, anIndividual,against the Theatre and amusement JanitorsUnion,Local 9,Service Employees International Union,AFL-CIO (the Union),on October 9, 1987,and amend-ied on November24, 1987.1 The complaint,issued onDecember 18, 1987,and amended at trial,alleges theUnion refused to permit Mohamedto viewspecifiedhiring hall records in violation of Section8(b)(1)(A) oftheNationalLaborRelationsAct. In itsanswer, theUnion denied the commission of any unfair labor prac-tices.All parties were providedopportunityto present oraland documentary evidence,cross-examine witnesses, andpresent oral argument.Counsel for the GeneralCounselpresented an oral argument,and a posthearing brief hasbeen received from Respondent.2On the entire record,includingmy observation of thedemeanor of the witness,and after due consideration ofall pleadings and Respondent's brief,Imakethe follow-ingFINDINGS AND CONCLUSIONS1. JURISDICTIONThe Unionadmits its status as a labor organization andstipulatedthatBlumenfeld San Francisco Theaters (Blu-menfeld),a partnershipwith an officeand place of busi-ness in San Francisco,California,where it is engaged inthe operation of movie theaters and the exhibition ofmotion pictures,during the calendar year ending Decem-ber 31,1986,derived gross revenues in excess of$500,000 fromsuch business and purchased and receivedgoods and materials valued in excessof $5000 whichoriginated from points outside the Stateof California.However, the UnionassertsthatBlumenfeld is not theappropriate entity to derive jurisdiction in this proceed-ing and therefore claims the Board lacks jurisdiction.It is Respondent'sposition that it is a "minusculeunion"predominately concerned with representing jani-tors at racetracks;thus, most of its operations are not en-compassed within the Board's jurisdiction.The Uniondid not adduce any evidence in supportof thisposition.The Uniondid stipulate that from time to time it hadcollective-bargaining agreements with Blumenfeld andthe last contract requiring them to hire janitors from theUnion under an exclusive hiring hall provision, whichhas expired,was beingfollowed byBlumenfeld and theUnion in 1987. Accordingly,I find this claim of lack ofjurisdiction to be without merit.The most recent collective-bargaining agreement effec-tive August1, 1980,provides in relevant part:Section 2.Union Security(a)UnionMembership:Membership in goodstanding in the Union not later thanthe thirty-first(31st)day following the beginning of employmentor not laterthan the thirty-first (31st) day followingthe effective date of this Agreement,whichever islater,shall be a condition of employment.(b)Hiring:When new oradditional employeesare needed, the Employer shall notifythe Union of'All datesare in1987 unless otherwise indicated.SThe transcript was corrected by letter dated March 10, 1988, fromthe reporting service and a copy of the letter was sent to all parties.290 NLRB No. 1 2DECISIONSOF THE NATIONALLABOR RELATIONS BOARDthe number of classificationsof employeesneeded.Applicants for jobsshall be referredby the Unionto the Employerfor employment on a nondiscrim-inatory basis.The Employershall be the sole judgeof the com-petence ofallapplicants and reserves the right toreject any applicant referredby the Union. TheEmployer agrees within seven(7) days of the dateof hiring tonotify the Union of thename or namesand addresses of the persons hired and the theatresto which such persons are assigned.In hiring, the Employershall give preference toapplicants previously employed in the building serv-ice industry in the local labor market area.If the Unionisunable torefer to theEmployersuitable applicants for employment within a reason-able time,theEmployer may hire persons fromother sourcesprovidedthe Employer on the date ofhiring shall notifythe Unionof the same and ad-dress of each person hired.Mohamed has never worked in a Blumenfeld theaterbut has beendispatched by the Uniontowork in othertheatersand for varioustelevision stations,and is de-pendent onthe Unionon matters affecting his employ-ment.The complaintalleges,and Ifind,based on the stipula-tion and admitted uncontroverted facts,that Blumenfeldis an employer engaged in commerce within the meaningof Section 2(2), (6), and(7) of the Act. Similarly, I fur-ther find the Unionisa labor organization within themeaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsOnly one witness appeared and testified,Mohamed.Mohamed has been a union member since 1972. Hesigned theout-of-work list "years ago." The list containsonly the members'names and telephone numbers. At anyone time,therewere only about 15 names on the list.Usually,the same 15 members' names were on the list.As each new list was posted,Mohamed signed it. As amember was dispatched,his name would be crossed offthe list.During 1987,Mohamed visited the Union 2 to 3days a week seeking work.The list was hung on a walland he frequently consulted it to determine if he wouldbe dispatched.He was consistently told there was nowork.The turnoverratewas apparently slow; the listwas changed approximately every 5 months.In mid-1987,Mohamed began to suspect that memberswere being dispatched out of order.3While he was atthe union hall seeking work,he observed on the tableused by the dispatchers four or five dispatch slips forseveral television stations, including KGO and KPIX. Hedoes not know if the individuals dispatched to these jobshad their names crossed off the out-of-work list as he didnot check.At the time he observed these dispatch slips,he talked to an individual called Kelly, who was indispu-0 There isno allegation in the complaintthat the Unionviolated theAct bymakingout-or-orderdispatchestably a dispatcher for the Union.Mohamed asked Kellyif there was any work for him.Kelly replied"there'snothing,there's nothing for you,there's no job,it'skindof slow."After observing the dispatch slips,Mohamedasked about them if there was no work and Kelly said:Well those people had been request[sic]. I said thisisnot true request,I've been working Channel 5,I've been working Channel 7,I've been working allthe building or this TV station that Local 9 has andthese are the ones that put me to work.You can'tsay that.Well he says it's nothing,Ican'tdo any-thing,there's no work for you.Mohamed never talked to any individuals he suspectedreceived a dispatch,whether or not he believed theirnames were crossed off the list.He thought some nameswere not taken off the list after the members had beendispatched.Mohamed testified he would be told that cer-tain individuals were dispatched and yet would still seetheir names on the list.Mohamed was unsure whetherthere were two or three copies of the dispatches, but it isundisputed that there were at least two;one to be givento the Employer and one to be placed in the members'filewhich was maintained by the Union.On November 16, Mohamed telephoned the Union andspoke to an individual he identified as Louie's wife. It isundisputed that Louie also dispatched members and wasassisted by his wife.He asked her if there was any workfor him and she replied:There is no work for you.Then I ask her well Ilike to have a copy for the dispatch for the past sixmonths because all the time I call she's no work andI'd like to get a copy.4She said no we have to getan order for that from the court and she hung up onme. I tried to call her again and she hung up again.The next day, November 17, Mohamed went to theunion hall andsaw Charley Huber.54 Respondent claimed in its opening argument that Mohamed sent aletter to the Union claiming,"My attorney has advised me to ask for re-ferral lists from the Union."The letter was not placed in evidence. Re-spondent understood that the reference to "my attorney"was either anattorney or field examiner for Region 20 and raised as a defense to thecomplaint the claim that the charge had been solicited by the Region. Ifind this claim has not been shown to be meritorious.On cross-examina-tionMohamed said no one told him to ask for the dispatch slips and hedid not tell Kelly his attorney advised him to ask for the dispatch slips.Inasmuch as Mohamed's testimony is uncontroverted,Respondent hasfailed to substantiate this allegation of solicitation of the charge by theRegion.See generallyPlumbersLocal136(Shaw Ca),280 NLRB 847(1986)S Respondent denies Huber is the president of the Local. I credit Mo-hamed's uncontroverted testimony that he referred to Huber as the presi-.dent during the described conversation that day, November 17; andHuber admitted he was president of the Local.Furthermore, neitherHuber nor Kelly, who was also present, claimed that Huber was nolonger president.This conclusion is supported by a Labor OrganizationAnnual Report, Form LM-3, submitted by Respondent to the UnitedStates Department of Labor pursuant to the Labor Management Report-ing and Disclosure Act of 1959,as amended,and Title VII of the CivilService Reform Act, which indicates Huber was the president in 1986 andthe next regular election for officers was December 1987. Mohamed testi-fied,without dispute,thatHuber was president of the Local since heContinued SERVICE EMPLOYEESLOCAL 9 (BLUMENFELD ENTERPRISES)Mohamed asked Huber if Huber could assist him ingettingwork,since there had been other members dis-patched.Huber asked his name and when told referredto a suit Mohamed had initiated against the union, whichcost them $700 for attorney's fees.Mohamed again askedHuber for work.Huber replied:"Well we can'tdo that.The Executive Board they say there's no work for you."Mohamed then told him he as president should be able toassist him. Huber rejoined:"There's no work,there's nowork for you and I'm President doesn'tmean any good,because I'm President I can't do anything."Mohamed then asked to get a copy of the Union's dis-patches for the past 6 months indicating that he thoughtothers had been dispatched out of order when he shouldhave been dispatched.Huber told him they could notgive him the information without a court order and re-ferred him to their attorney. The Union never gave Mo-hamed a copy of the requested dispatches or offered tolethim review the documents in the union hall. Mo-hamed telephoned the Union's attorney three times, lefthis name and telephone number,but his calls were neverreturned.B. Analysis and ConclusionsThe Union's position is that they are not under a legalobligation to let one member see the files of all the othermembers.As was held inOperating EngineersLocal 825 (BuildingContractors),284 NLRB 188, 189 (1987):A union has an obligation to deal fairly with an em-ployee's request for job referral information andthat an employee is entitled to access to job referrallists to determine his relative position in order toprotecthis referral rights.TeamstersLocal 282(AGC of New York),280 NLRB733, 735 (1986);Op-erating EngineersLocal 324 (AGC ofMichigan),226NLRB 587 (1976).Moreover, it has been held that"A union breaches its duty of fair representation inviolation of Section 8(bXl)(A) of the NLRA whenitarbitrarily denies a member's request for job re-ferral information,when that request is reasonablydirected towards ascertaining whether the memberhas been fairly treated with respect to job refer-rals." SeeNLRB v. CarpentersLocal 608,811 F.2d149 (2d Cir. 1987), enfg.279 NLRB 747 (1986).Respondent argues that Mohamed offered no "goodreasons" for his request which it claims"isoverbroadand burdensome. . .it invades the privacy of the mem-bers, and Mohamed has always been allowed to see thebecame a member.Any change in officers after such a long tenure wouldlikely be the subject of common knowledge and/or susceptible to docu-mentation;no documentation supporting the claimed change of unionpresidentswas submitted.Based on the absence of any evidence thatthere was a change in officers,the situs of the conversion in the officerather than outside in the hall, and the failure of Huber and Kelly to dis-claim Mohamed's assertion,IfindHuber was president of the Union onNovember 17,1987.Additionally, assuming Huber was no longer presi-dent,his failure to correct Mohamed's understanding in the presence ofthe uncontroverted agents,makes Huber an agent for Respondent duringthe time here pertinent and renders the Union responsible for his state-ments and actions.3out-of-work list."Ifind these arguments unpersuasiveand lacking in merit.As previously indicated, a union member has the rightto protect his right to fair treatment by the union in mat-ters affecting his employment.Miranda FuelCo.,140NLRB 181, 189 (1962).In that decision,theBoardquoted fromElectricalWorkers IUE Local 801 v. NLRB;NLRBv.General MotorsCorp.,307 F.2d 679,683 (D.C.Cir. 1962), as follows:Among the most important of labor standards im-posed by the Act as amended is that of fair dealing,which is demanded of the union in their dealingswith employees....The requirement of fair deal-ing between a union and its members is in a sensefiduciary in nature and arises out of two factors.One is the degree of dependence of the individualemployee on the union organization;the other, acorollary of the first,is the comprehensive powervested in the union with respect to the individual.In this case,Mohamed indicated he was on the out-of-work list for years without dispatch and suspected hewas not being treated fairly by the Union.He suspectedother members were dispatched out of order and thementioning of a prior suit he filed against the Union fur-ther raised his suspicions of unfair treatment.Instead oftaking steps to allay his concerns,theUnion referredMohamed to their attorney.There was no claim ofunduly burdensome efforts required to meet the requestfor the dispatch slips as the basis for denial when Mo-hamed spoke to anyone at the Union.Only after unionrepresentatives denied his requests did counsel raise theclaim that the request was unduly burdensome.Ifind this claim is not colorably valid.On the onehand Respondent asserts it is so minuscule as to avoidthe Board's jurisdiction,and on the other presents asser-tions that reviewing personnel files for dispatch slips isso burdensome as to overcome a member's right to infor-mation relevant to determining if he is receiving fairtreatment when he fails to receive a dispatch.The un-controverted evidence of record is that there were fewdispatches over the 6-month period encompassed in therequest in a "minuscule"Union.There was no evidencethat there were logistical problems in providing the in-formation.Huber and Louis'wife did not make such aclaim at the time Mohamed made his requests.If thereare impediments to providing the information,Respond-ent has not demonstrated them.Similarly,Respondent failed to substantiate its claimthat the personnel files of its members contain confiden-tialmaterial.There is no evidence of what they con-tained other than dispatch slips.Again,itwas not untilafter the Union refused to provide the information that aclaim of confidentiality was raised.Ifind there is nobasis to conclude that the material contained in the fileswarrants designating them confidential.Even if I assumethere are confidential matters contained in the files, asnoted above,there was no reasonable impediment dem-onstrated to Respondent'sextracting the dispatch slipsfrom the files.Thus,I conclude Respondent's refusal tohonor Mohamed's request was arbitrary. 4DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDAs found inOperating Engineers Local 324 (AGC ofMichigan),226 NLRB587, 598-599 (1976):A union is a service agency,designedto furtherthe interestsof the employeesit represents.There isno reasonfor it to be a closed society,unresponsiveto reasonable requests of the unitemployees. As theCourt of Appeals forthe Districtof Columbia Cir-cuit notedinI.U.E.,Frigidaire Local 801 v. NLRB,supra,307 F.2d at 683 (per J. Burger),a union, asthe agent of employees,issubjectto the positiveobligation set forth in Restatement(Second),AgencySection 381(1958):"To use reasonableefforts togive his principal information which is relevant toaffairs entrusted to him andwhich,as the agent hasnotice,the principal would desireto have." On theevidence before me,there is nothingto show thatthe [members']request required Respondentto exerteffortswhich mightbe describedas unreasonableand beyond the call of dutydescribed.In the circumstances of this case,IfindRespondentviolated Section8(b)(1)(A) of the Act by arbitrarily de-nyingMohamed's requestfor thedispatchrecords forthe preceding 6 months. Mohamedclearly requested theinformation to ascertain if he was beingfairly treated bythe Union when he failed toreceive jobreferrals and hewas entitled to and had a reasonable needfor that infor-mation.CONCLUSIONS OF LAW1.Blumenfeld Enterprises,Inc. is an employer engagedin commerce within the meaning of Section2(6) and (7)of the Act.2.The Unionis now,and has been at all times materi-al,a: labor organization within the meaning of Section2(5) of the Act.3.By arbitrarily refusingto provide Yhya Mohamedwith copies of dispatches for aspecified 6-month periodas lawfully requestedby him, the Unionhas engaged inunfair labor practiceswithin themeaning of Section8(bXIXA) of the Act.4.Theaforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found the Union has engaged in unfair laborpractices in violation of Section8(b)(1)(A) of the Act, Irecommend that itbe orderedto cease and desist there-from and that it take certain affirmative action toeffectu-ate the policies ofthe Act.Having found thatthe Unionunlawfully refused to provideYhyaMohamed with thepreviouslydescribedinformation,I recommend that, onrequest duly made, it be ordered to do so.On these findings of fact and conclusions of law andon the entirerecord,I issue the following recommend-edaIf no exceptions are filed asprovided by Sec. 102 46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrdershall, asprovidedin Sec.102.48 of theRules,be adopted by theORDERThe Respondent,Theater and Amusement JanitorsUnion Local 9, ServiceEmployees International Union,AFL-CIO,San Francisco,California, its officers,agents,and representatives, shall1.Cease and desist from(a)Refusingarbitrarilyto honor requests for informa-tion regarding referrals for employment by failing to pro-vide YhyaMohamed with copiesof the dispatchslips re-flecting dispatches from its hiring hall for a discrete 6-month period.(b) In any like or related manner restrainingor coerc-ing employees in the exerciseof the rightsguaranteed inSection 7of the Act.2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a)On request,provide to YhyaMohamed copies ofthe dispatch list for the 6 months preceding his request.(b) Post at its business offices and other places wherenotices to their members are customarily posted copiesof theattached notice marked"Appendix."7 Copies ofthe notice,on forms providedby theRegionalDirectorforRegion 20, after being signedby theRespondent'sauthorized representative, shall be postedby the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to members are customarily posted.Reasonable steps shall be takenby theRespondent toensure that the notices are not altered,defaced,or cov-eredby any othermaterial.(c)Notify theRegional Director in writing within 20days from the date of thisOrder whatsteps Respondenthas taken to comply.Board and all objections to themshall bedeemed waived for all pur-poses.* If this Order isenforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted byOrder of theNation-alLaborRelations Board"shall read "Posted Pursuant to a Judgment ofthe United States Courtof AppealsEnforcingan Order ofthe NationalLaborRelations Board."APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe NationalLaborRelations Board has found that weviolated the NationalLaborRelations Act and has or-dered us to post and abideby this notice.WE WILL NOT refuse to provide YhyaMohamed withcopies of dispatch slips reflecting all referrals from ourhiring hall for the 6 months preceding his request.WE WILL NOT arbitrarilyrefuse to honor members'reasonable requests for information pertainingto the re-ferral of members to positions with employers.WE WILL NOTin any like or related manner restrain orcoerce employees or applicants for employment in the SERVICE EMPLOYEESLOCAL9 (BLUMENFELD ENTERPRISES)5exercise of the rights guaranteed them by Section 7 ofour hiring hall for the 6-month period preceding his re-the Act.quest.WE WILL, on request,provide Yhya Mohamed withcopies of our dispatch slips reflecting all referrals fromTHEATREAND AMUSEMENT JANITORSUNION LOCAL 9, SERVICE EMPLOYEESINTERNATIONAL UNION, AFL-CIO